917 So.2d 288 (2005)
Vince DENNIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-2941.
District Court of Appeal of Florida, First District.
December 19, 2005.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the appellant's judgment and sentence but remand for correction of a scrivener's error contained in the written judgment. See Diaz v. State, 910 So.2d 894 (Fla. 1st DCA 2005) (remanding for correction of scrivener's error in the judgment); Bolware v. State, 668 So.2d 200 (Fla. 1st DCA 1995) (same). The judgment erroneously recites that the appellant was convicted of the sale of a controlled substance within 1,000 feet of a school, when the appellant entered a plea to the lesser included offense of possession *289 of cocaine. The judgment must be corrected to reflect the appellant's conviction for possession of cocaine, not the sale of a controlled substance within 1,000 feet of a school.
AFFIRMED and REMANDED with instructions.
WEBSTER, BROWNING and POLSTON, JJ. concur.